           Case 2:18-cv-02880-NIQA Document 205 Filed 05/21/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHRYN GAY                                     :            CIVIL ACTION
          Plaintiff – Pro se                     :
                                                 :            NO. 18-2880
                v.                               :
                                                 :
 THE CHILDREN’S HOSPITAL OF                      :
 PHILADELPHIA, et al.                            :
          Defendants                             :

                                           ORDER

       AND NOW, this 20th day of May 2021, upon consideration of Defendants’ motion in

limine to exclude testimony of Janee Johnson, [ECF 128], and Plaintiff’s response thereto, [ECF

157], it is hereby ORDERED that the motion is DENIED.



       .                                   BY THE COURT:



                                           /s/ Nitza I. Quiñones Alejandro
                                           NITZA I. QUIÑONES ALEJANDRO
                                           Judge, United States District Court
